Citation Nr: 0834434	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Marshall Potter Jr., Esq.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The decedent served in the Special Philippine Scouts from 
July 1946 to May 1949.  He died on July [redacted], 2005.  The 
appellant is the surviving spouse of the decedent.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied entitlement to death pension 
benefits.

In 2003, the appellant appointed Marshall Potter Jr., Esq. to 
represent her in this appeal.


FINDING OF FACT

The decedent had recognized service with the new Philippine 
Scouts from July 1946 to May 1949.


CONCLUSION OF LAW

The decedent did not have the requisite service to render him 
eligible for VA pension benefits; thus, the criteria for 
death benefits are not met.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order for the appellant to be entitled to death pension 
benefits, the decedent must have the requisite service for 
the eligibility to receive pension benefits.  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The 
term "veteran of any war" means any veteran who served in 
the active military, naval or air service during a period of 
war.  38 C.F.R. § 3.1(e).  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included.  38 C.F.R. § 3.40(d).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department."  

As discussed above, however, the United States Court of 
Appeals for Veterans Claims (Court) has recently noted that 
VA may accept United States service department documents or 
seek certification of service, but once certification is 
received, VA is bound by that certification.  See Palor v. 
Nicholson, 21 Vet. App. 325 (2007).

II.  Analysis

The appellant asserts that she in entitled to death pension 
benefits based on her late husband's service during World War 
II. 

Form 53-58, Enlisted Record and Report of Separation, 
received by the Board in March 1950, shows that the decedent 
served in the Philippine Scouts from July 1946 to May 1949.  

As discussed above, people with service in the Philippine 
Commonwealth Army, United States Armed Forces, Far East, 
including recognized guerrilla service, or service with the 
Special Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to death pension 
benefits.  See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 
3.40(b), (c), (d) (2003 and 2007).

Therefore, as no additional evidence has been provided to 
show service which qualifies the appellant for pension 
benefits, the claim must be denied as a matter of law.  See 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b), (c), (d).

III.  Duty to Notify and Assist

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008) are applicable to this claim.  The Board 
finds that because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.





ORDER

Entitlement to death pension benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


